Citation Nr: 0819245	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-39 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 through May 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

There is no competent medical evidence to show that at any 
time during the course of this appeal has the veteran's 
service-connected anxiety disorder been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.2, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for 
his service-connected generalized anxiety disorder.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Generally, a disability must be 
considered in the context of the whole recorded history. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. 
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran is rated under Diagnostic Code (DC) 9400, which 
utilizes the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130, DC 9400 (2007).  For a 30 percent 
rating, there must be competent medical evidence showing that 
the current severity of the veteran's disability most closely 
approximates the following:  occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The veteran filed his claim for an increase in April 2005.  
The evidence available for review during the course of this 
appeal includes VA outpatient treatment records and a June 
2005 VA examination report.  The Board notes at the outset 
that the outpatient treatment records include no evidence of 
treatment for the veteran's service connected anxiety 
disorder.  The VA examination report is essentially the only 
evidence for use in this analysis.

The VA examiner noted that there was no evidence of treatment 
or medication for a psychiatric disability in the VA 
treatment records for the veteran, nor is there a diagnosis 
noted in the veteran's "problem list."  The veteran 
reported that he had actually not been in psychiatric 
treatment for more than 20 years, so there is no suspicion on 
the Board's part that there are records missing from the 
claims folder.  

The veteran reported to the examiner that he experienced 
anxiety, restlessness, tension, irritability, insomnia, and 
the inability to concentrate.  He reported no panic attacks.  
The examiner noted his mood as "anxious" and his memory for 
recent,   remote, and immediate events as "intact."  The 
examiner also noted that there is no impairment of the 
veteran's thought process and communication, and that he is 
able to maintain basic activities of daily living.  The 
examiner confirmed the diagnosis of generalized anxiety 
disorder and stated that no other mental disorder was found.

Thus, the limited body of relevant medical evidence with 
regard to this claim reveals that at no time during the 
course of this appeal has the veteran's service-connected 
anxiety disorder been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The record is essentially devoid 
of evidence of such characteristics in the veteran.  As such, 
there is no basis upon which to grant a rating in excess of 
10 percent for his disability. 

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for an increased rating for 
generalized anxiety disorder.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the April 2005 letter to the veteran do not 
contain the level of specificity set forth in Vazquez-
Flores.  However, the procedural defect does not constitute 
prejudicial error, because there is evidence of actual 
knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand.  See 
Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's written 
statements, as well as his comments contained within the VA 
examination report, in which a description was made as the 
effect of the service-connected disability on daily life.  
See July 2005 notice of disagreement, and June 2005 VA 
examination report.  In particular, the impact on the 
veteran's impact on daily life was discussed, including the 
fact that the veteran has trouble sleeping and that he does 
not function like a normal person.  The impact on employment 
was not discussed as the veteran is not employed and has not 
been employed since 1991.  He currently receives Social 
Security benefits.  See VA medical examination of June 2005.  
The veteran has indicated an awareness that information about 
such effects on daily life, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary. 

Also, the November 2005 Statement of the Case and May 2007 
Supplemental Statement of the Case specifically discuss all 
rating criteria utilized in the present case.  The veteran 
was accordingly made aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, which satisfies the third notification requirement 
of Vazquez-Flores.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the requirements of 
38 C.F.R. § 3.159(b)(1) (2007), and Vazquez-Flores are met, 
satisfying VA's duty to notify the veteran.  In an April 2008 
letter, the veteran was also informed of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to 
notify the veteran has been met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded a VA examination and the report is 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


